Title: To George Washington from Colonel Goose Van Schaick, 8 January 1780
From: Van Schaick, Goose
To: Washington, George


          
            Albany January 8th 1780
          
          Pursuant to your Excellencys directions of the 28th of November last, the Oneida Indians are imployed in making Snowshoes, but by the last Account from Major Graham at present the Commanding Officer at Fort Schuyler, I am informed that not a Sufficient Quantity of Leather can be procured in that part of the Country to make one hundred & fifty pair, whatever their may fall short of the Number, I shall order to be sent up from this place there being at present two hundred pair in the Public Store in this Town. The Maquasons shall also be procured if in my power & deposited as directed. A General deep snow having for some time past Obstructed the Roads between this & Fort Schuyler put it out of power at present to inform your Excellency what progress has been made in these matters.
          Inclosed is a Copy of a Court of Inquiry held on the Complaint of Andrew Douw Commissary to the General Hospital As I have it not in my power to call a General Court Martial at this

place for want of a sufficient number of Officers, I have Transmitted the Report of the Court of Inquiry, and ordered William Adams, who is Charged of having Embezled a large Quantity of Public Stores to be secured untill I can be Honoured with your Excellencys direction what is further to be done in this case. I have the Honor to be with Esteem & Regard Your Excellencys most Obedt Humble Servant
          
            G. V. Schaick
          
        